WISS, Judge
(dissenting):
My reading of United States v. Kimble, 33 MJ 284 (CMA 1991), and Cooke v. Orser, 12 MJ 335 (CMA 1982) — the two principal cases among our decisional precedent in this area — leads me to these conclusions:
First, if an accused has an honest and reasonable belief that the official purporting to grant him immunity has the lawful authority to do so, due process requires that that promise of immunity be enforced.
Second, since “[o]nIy a general court-martial convening authority may grant immunity,” RCM 704(c), Manual for Courts-Martial, United States, 1984, such an honestly held belief is reasonable only where the official who purports to convey the immunity “has either expressed or implied authorization of the general court-martial convening authority” to make such a conveyance. United States v. Kimble, supra at 292, citing United States v. Churnovic, 22 MJ 401, 405 (CMA 1986), which in turn cited United States v. Brown, 13 MJ 253 (CMA 1982), and Cooke v. Orser, supra. This implied authorization might be reflected by such factors as the rank, position, and conduct of the officer in question, see Cooke v. Orser, supra; the apparent authority of the officer in question to make the determinative decision as to disposition of the potential charges as they then were known, see United States v. Kimble, supra; or others.
Third, if the accused’s cooperation pursuant to such a grant of immunity leads to knowledge that offenses are involved that are much more serious than understood when the immunity was granted, due process nonetheless requires that the promise of immunity be enforced, see 33 MJ at 289-90 — at least absent a showing of bad-faith deceit on the part of the accused, see id. at 290.
Applying these principles of law to the facts of this case, I conclude as follows:
First, petitioners normally would have been reasonable in believing that Colonel Naylor — as the special court-martial convening authority, the commander of the Marine Barracks on Guam, and the senior Marine on that island — had the apparent authority to make the dispositive decision on the potential charges as they were suspected early on, such as dereliction of duty; thus, petitioners normally would have been reasonable in believing that Colonel Naylor had the implied authorization of the general court-martial convening authority to convey a grant of immunity. See United States v. Kimble, supra.
Second, if petitioners had had such a reasonable belief, the fact that more serious charges subsequently came to light would not have defeated the efficacy of the grant of immunity, see id.
Third, on the other hand, petitioners knew that the general court-martial convening authority here — Rear Admiral Perkins — chaired one of the two investigative boards that formally were inquiring into the incident giving rise to these charges. Para. 25, Findings of Fact. Knowing this, without more, petitioners would not have been reasonable in concluding that Colonel Naylor had the disposition authority over potential charges and, thus, Admiral Perkins’ implied authorization to grant immunity. My conclusion in this regard would be fully consistent with the military judge’s findings of fact that petitioners “and their counsel reasonably believed Marine Barracks, Guam, would not initiate disciplinary action against either officer as a result of the training accident or related events” and that “[t]hey believed any disciplinary action would be coordinated through COL Naylor.” Id. at para. 26 (emphasis added).
Fourth, however, there was more here. Petitioner Gehlke appeared before Admiral Perkins’ board twice. The first time, he invoked his right to remain silent and did not testify; on that occasion, Gehlke found himself facing a cold, hostile environment. *106Gehlke testified that, thereafter, he met with Colonel Naylor and informed him how hostile the board had been and how uncomfortable he had felt. Gehlke stated that Petitioner Cunningham and both their counsel also were present. When Gehlke was asked what Colonel Naylor had said on being told of the situation, he said the Colonel responded:
That when he spoke to the board, he would talk to them about the way we were being treated, sir.
Q. And to the best of your knowledge, did he talk to that board about that?
A. The Colonel told me that he did, sir.
Q. And what was the atmosphere like when you returned on 30 August 1991?
A. Much more cordial and relaxed, sir. I had Lieutenant Bunch with me, sir. The treatment was in stark contrast to the first time, sir.
Q. To the best of your knowledge and belief, had your Commanding Officer, Colonel Naylor, gone and talked to those investigators before you reappeared before them?
A. He had, sir.
Paragraph 23 of the military judge’s Findings of Fact addresses this event as follows:
After again being advised of his rights and in the presence of counsel, CAPT Gehlke made a statement to RADM Perkins’ investigation. The demeanor and attitude of the board members was dras-tically changed from his first appearance. He attributed their more cordial approach to COL Naylor who had said he would inform the board their earlier handling of witnesses was unsatisfactory....
All along, Colonel Naylor continually urged both petitioners and their counsel to be fully cooperative with the board, assuring that they would have nothing to worry about. In this light, then — considering Naylor’s assurance that he would speak to the board about their approach to Gehlke, reenforced by the board’s marked change in demeanor to one of cordiality — it was reasonable for petitioners to believe that Naylor did have the implied authorization of Admiral Perkins to dispose of any potential criminal charges and to grant immunity.
Fifth, therefore, petitioners have demonstrated that they had an honest and reasonable belief that Colonel Naylor had at least the implied authorization of the general court-martial convening authority to grant them immunity.
Accordingly, on the basis of the principles I have identified from our controlling precedent, as applied to the facts of this case, I would enforce that promise of immunity as a matter of due process and order dismissal of all charges against petitioners arising from the incident in question. See United States v. Kimble and Cooke v. Orser, both supra, see 36 MJ at 105.